DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on December 30th, 2019 have been entered and accepted.

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1 – 14 and 21 in the reply filed on December 9, 2021 is acknowledged. The traversal is on the ground(s) that Guercioni does not disclose the shared technical feature shared between Group I and Group II. This is not found persuasive as Guercioni teaches the shared technical feature of first and second bending operators that bend flat sheets of insulating material into preformed insulating sheets, as set forth in the rejection below. In addition, there would be a serious search and examination burden if the restriction were not required because the invention of Group II has different classification, requires a different field of search, and the prior art applicable to one invention would not likely be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 9th, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 11, 12, 14, and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the preformed sheets” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the insertion station” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the first forming station” in line 16. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 12, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Guercioni (US 2012/0248926) in view of Osumi (US 2005/0262917).
Regarding claim 1, Guercioni teaches an apparatus for forming pre-shaped insulating sheets (Para. 1) the apparatus comprising: a first bending station (ref. #40, #41) for bending a flat sheet of insulating material into a Z-shaped sheet (Fig. 7; Para. 42), a second bending station (ref. #42, #43) for further bending the Z-shaped sheet into an S-shape (Fig. 8; Para. 63 – 65), wherein the first bending station comprises at least one first holding mechanism for holding the flat sheet, the first holding mechanism comprising: a first holding surface for contacting a center section of the flat sheet (Para. 55; Fig. 7) at least one pair of first bending operators (ref. #22, #22’) for bending tail end sections of the sheet neighboring the center section (Para. 56 – 59; Fig. 7), wherein the second bending station comprises at least one second holding mechanism for 
However, in a similar field of endeavor, Osumi discloses an apparatus for forming bends in flat and pre-shaped sheets (Abstract). Furthermore, Osumi discloses bending stations (ref. #17; ref. #25) comprising bending operators (ref. #18, ref. #26) for bending tail sections on the sheet (Fig. 4; Fig. 7), wherein the bending operators are movable transversely with respect to the holding surfaces (Para. 40 – 42; Fig. 5 – 8). 
It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Guercioni by designing the bending operators to be movable transversely with respect to the holding surfaces as taught by Osumi. One would be motivated to make this modification to bend the sheet into predetermined angles without causing deformations such as warpage, to occur (Osumi – Para.41).
Regarding claim 2, Guercioni in view of Osumi teaches the invention disclosed in claim 1, as discussed above. Furthermore, Guercioni discloses the apparatus further comprising a pair of third bending operators (ref. #44) for bending the tail end sections of the open S-shaped sheet into a partially closed S-shape (Para. 70; Fig. 9), while Osumi discloses bending operators being movable in a direction parallel to a holding surface (Fig. 7).
Regarding claim 3, Guercioni in view of Osumi teaches the invention disclosed in claim 1, as discussed above. Furthermore, Guercioni discloses the apparatus further comprising a third bending station for bringing the tail end sections of the partially closed S-shaped sheet into a fully closed S-shape (Fig. 10).
Regarding claim 4, Guercioni in view of Osumi teaches the invention disclosed in claim 3, as discussed above. Furthermore, Guercioni discloses it would have been obvious to one of 
Regarding claims 5 and 6, Guercioni in view of Osumi teaches the invention disclosed in claim 1, as discussed above. Furthermore, Osumi discloses a bending operator (ref. #26) translatable mounted in a direction perpendicular to the first holding surface (ref. #25) (Fig. 7).
Regarding claim 7, Guercioni in view of Osumi teaches the invention disclosed in claim 1, as discussed above. Furthermore, Guercioni discloses the third bending operators pivotably mounted around an axis parallel to the second holding surface (Fig. 10).
Regarding claim 8, Guercioni in view of Osumi teaches the invention disclosed in claim 1, as discussed above. Furthermore, Guercioni discloses the apparatus further comprising an insertion station (ref. #85) for inserting preformed sheets into slots of a stator (Para. 44; Para. 53).
Regarding claim 9, Guercioni in view of Osumi teaches the invention disclosed in claim 1, as discussed above. Furthermore, it would have been obvious to one of ordinary skill in the art to conclude that the apparatus of Guercioni comprises first (ref. #40, 41) and second (ref. #42, 43) bending stations with loading and unloading positions, such that the shaped sheet is transferable from the first to second bending stations (Para. 68; Fig. 4). Guercioni also discloses a first pusher (ref. #55) for transferring the sheet from the first bending station to the second bending station (Para. 68).
Regarding claim 10, Guercioni in view of Osumi teaches the invention disclosed in claim 8, as discussed above. Furthermore, it would have been obvious to one of ordinary skill in the art to conclude that the apparatus of Guercioni comprises an insertion station (ref. #85) with loading and unloading positions, such that the shaped sheet is transferable from the second bending station to the insertion station (Para. 68; Fig. 4). Guercioni also discloses a second pusher (ref. #86) for transferring the sheet from the second bending station to the insertion station (Para. 53) and it would have been obvious to one of ordinary skill in the art that the loading unit (ref. #85) 
Regarding claim 11, Guercioni in view of Osumi teaches the invention disclosed in claim 4, as discussed above. Furthermore, it would have been obvious to one of ordinary skill in the art to conclude that the apparatus of Guercioni comprises channels aligned with the second bending station in its unloading station (Para. 68; Fig. 4), such that the shaped sheet is transferable from the second bending station to the insertion station through the channel by means of a second pusher (ref. #86) (Para. 53). Guercioni also discloses a first pusher (ref. #55) for transferring the sheet from the first bending station to the second bending station (Para. 68).
Regarding claim 12, Guercioni in view of Osumi teaches the invention disclosed in claim 8, as discussed above. It would have been obvious to one of ordinary skill in the art at the time to conclude that the insertion station of Guercioni (ref. #85) comprises receiving units for receiving the sheets, with a plurality of openings (Para. 15; Para. 52). 
Regarding claim 14, Guercioni in view of Osumi teaches the invention disclosed in claim 1, as discussed above. Furthermore, Guercioni discloses the apparatus further comprising a feed station (ref. #33), a cutter for cutting flat sheets from a continuously supplied sheet of insulating material (Para. 52), an embossing unit (Para. 5), and a supply unit (Ref. 334) for supplying the cuts sheets to the first bending station (Fig. 12).
Regarding claim 21, Guercioni in view of Osumi teaches the invention disclosed in claim 8, as discussed above. It would have been obvious to one of ordinary skill in the art at the time to conclude that the insertion station of Guercioni (ref. #85) comprises receiving units for receiving the sheets (Para. 15; Para. 52). 
Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. The prior art does not disclose an apparatus for forming pre-shaped insulating 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                            


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743